Per Curiam.
On 10 November 1961 the applicant, after being convicted of burglary in the Criminal Court of Baltimore (Cardin, J., sitting without a jury), -was sentenced to the Maryland State Reformatory for three years. On 1 February 1963 he was found by a jury to be a defective delinquent as defined in Code, Art. 31B (1957, Cum. Supp. 1965) and was committed to Patuxent Institution. His application for leave to appeal was denied. On 14 June 1965 the applicant, upon a petition for redetermination, was again found by Judge Cardin (without a jury) to be a defective delinquent and the present application for leave to appeal was filed shortly thereafter. It alleges that the evidence of defective delinquency was legally insufficient in that Dr. Bos*738low, Director of Patuxent, testified from reports of others on the Patuxent staff and that his testimony was the only evidence presented for the State. The report of the psychiatrist chosen by the applicant was not offered in evidence because it was unfavorable but the applicant, who was represented by counsel, testified in his own behalf.
None of the applicant’s contentions has any merit. It is well established that testimony as to a finding based upon the conclusions of the director and staff of Patuxent alone is a legally sufficient basis for a determination of defective delinquency and that the director may base his testimony on the reports and conclusions of his staff. Alt v. Director, 240 Md. 262, 213 A. 2d 746 (1965). In light of this, the applicant’s attack upon the sufficiency of the evidence must be regarded as going to the weight thereof, and this Court has held that in a non-jury case the finding of the lower court will not be set aside on the evidence unless clearly erroneous. Alt v. Director, supra; Capparella v. Director, 239 Md. 713, 212 A. 2d 500 (1965).

Application denied.